Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 1 of 19 Page ID #:1




   1   Laurence M. Rosen (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
   2
       355 South Grand Avenue, Suite 2450
   3   Los Angeles, CA 90071
   4   Telephone: (213) 785-2610
       Facsimile: (213) 226-4684
   5   Email: lrosen@rosenlegal.com
   6
       Counsel for Plaintiff
   7
   8                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   9
 10    DANIEL GLAAB, Individually and on            No.
       Behalf of All Others Similarly Situated,
 11
                                                    CLASS ACTION COMPLAINT
 12                                                 FOR VIOLATIONS OF THE
 13                 Plaintiff,                      FEDERAL SECURITIES
                                                    LAWS
 14            v.
 15                                                         CLASS ACTION
       MONEYGRAM INTERNATIONAL,
 16    INC., W. ALEXANDER HOLMES,                    (DEMAND FOR JURY TRIAL)
 17    and LAWRENCE ANGELILLI,
 18
                    Defendants.
 19
 20          Plaintiff Daniel Glaab (“Plaintiff”), individually and on behalf of all other
 21    persons similarly situated, by Plaintiff’s undersigned attorneys, alleges the
 22    following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts,
 23    and upon information and belief as to all other matters based on the investigation
 24    conducted by and through Plaintiff’s attorneys, which included, among other things,
 25    a review of U.S. Securities and Exchange Commission (“SEC”) filings by
 26    MoneyGram International, Inc. (“MoneyGram” or the “Company”), as well as
 27    media and analyst reports about the Company and Company press releases. Plaintiff
 28
  29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                        THE FEDERAL SECURITIES LAWS
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 2 of 19 Page ID #:2




   1   believes that substantial additional evidentiary support will exist for the allegations
   2   set forth herein.
   3                             NATURE OF THE ACTION
   4          1.    Plaintiff brings this securities class action on behalf of persons who
   5   purchased the securities of MoneyGram between June 17, 2019 and February 22,
   6   2021, inclusive (the “Class Period”). Plaintiff seeks to recover compensable
   7   damages caused by Defendants’ violations of the federal securities laws under the
   8   Securities Exchange Act of 1934 (the “Exchange Act”).
   9                            JURISDICTION AND VENUE
 10           2.    The claims asserted herein arise under and pursuant to Sections 10(b)
 11    and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5
 12    promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
 13           3.    This Court has jurisdiction over the subject matter of this action
 14    pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.
 15    §78aa).
 16           4.    This Court has jurisdiction over each defendant named herein because
 17    each defendant has sufficient minimum contacts with this judicial district so as to
 18    render the exercise of jurisdiction by this Court permissible under traditional
 19    notions of fair play and substantial justice.
 20           5.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
 21    and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged
 22    misstatements entered and the subsequent damages took place in this judicial
 23    district.
 24           6.    In connection with the acts, conduct and other wrongs alleged in this
 25    complaint, Defendants, directly or indirectly, used the means and instrumentalities
 26    of interstate commerce, including but not limited to, the United States mails,
 27    interstate telephone communications and the facilities of a national securities
 28    exchange. Defendants disseminated the statements alleged to be false and
  29                                      1
  30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 3 of 19 Page ID #:3




   1   misleading herein into this district, and Defendants solicited purchasers of
   2   MoneyGram securities in this district.
   3                                       PARTIES
   4         7.     Plaintiff, as set forth in the accompanying Certification, purchased the
   5   Company’s securities at artificially inflated prices during the Class Period and was
   6   damaged upon the revelation of the alleged corrective disclosure.
   7         8.     Defendant MoneyGram, together with its subsidiaries, is a money
   8   transfer company that allows customers to send money around the globe.
   9   MoneyGram is incorporated in Delaware and maintains its principal executive
 10    offices at 2828 N. Harwood St., 15th Floor, Dallas, Texas. The Company’s shares
 11    are listed on NASDAQ under the ticker symbol “MGI.”
 12          9.     Defendant W. Alexander Holmes (“Holmes”) served as the Chief
 13    Executive Officer (“CEO”) and Chairman of the Board of the Company throughout
 14    the Class Period.
 15          10.    Defendant Lawrence Angelilli (“Angelilli”) served as the Chief
 16    Financial Officer (“CFO”) of the Company throughout the Class Period.
 17          11.    Defendants Holmes and Angelilli are collectively referred to herein as
 18    the “Individual Defendants.”
 19          12.    Each of the Individual Defendants:
 20                 (a)    directly participated in the management of the Company;
 21                 (b)    was directly involved in the day-to-day operations of the
 22                 Company at the highest levels;
 23                 (c)    was privy to confidential proprietary information concerning
 24
                    the Company and its business and operations;
 25
                    (d)    was directly or indirectly involved in drafting, producing,
 26
                    reviewing and/or disseminating the false and misleading statements
 27
                    and information alleged herein;
 28
  29                                     2
  30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 4 of 19 Page ID #:4




   1
                    (e)    was directly or indirectly involved in the oversight or

   2                implementation of the Company’s internal controls;

   3                (f)    was aware of or recklessly disregarded the fact that the false
   4                and misleading statements were being issued concerning the
   5                Company; and/or
   6                (g)    approved or ratified these statements in violation of the federal
   7                securities laws.
   8         13.    The Company is liable for the acts of the Individual Defendants and its
   9   employees under the doctrine of respondeat superior and common law principles
 10    of agency because all of the wrongful acts complained of herein were carried out
 11    within the scope of their employment.
 12          14.    The scienter of the Individual Defendants and other employees and
 13    agents of the Company is similarly imputed to the Company under respondeat
 14    superior and agency principles.
 15          15.    The Company and the Individual Defendants are referred to herein,
 16    collectively, as the “Defendants.”
 17
 18                           SUBSTANTIVE ALLEGATIONS
 19
                               Materially False and Misleading
                          Statements Issued During the Class Period
 20
             16.    On June 17, 2019, MoneyGram issued a press release announcing that
 21
       it was entering into a strategic partnership with Ripple Labs, Inc. (“Ripple”). Ripple
 22
       is a blockchain technology company and the developer of the cryptocurrency XRP.
 23
             17.    The press release stated, in pertinent part:
 24
 25
             MoneyGram International, Inc. (NASDAQ: MGI), one of the world’s
 26          largest money transfer companies, announced today that it has entered
 27          into a strategic agreement with Ripple, a provider of leading enterprise
             blockchain solutions for global payments. This agreement will enable
 28
  29                                      3
  30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 5 of 19 Page ID #:5




   1
             MoneyGram to utilize Ripple’s xRapid product (XRP) in foreign
             exchange settlement as part of the MoneyGram’s cross-border payment
   2         process. The partnership supports the companies’ shared goal of
   3         improving the settlement of cross-border payments by increasing
             efficiency and reducing cost through integration of the XRP platform.
   4         ...
   5
             “I’m extremely excited about Ripple’s investment in MoneyGram and
   6         the related strategic partnership,” said Alex Holmes, MoneyGram
   7         Chairman and CEO. “As the payments industry evolves, we are focused
             on continuing to improve our platform and utilizing the best technology
   8
             as part of our overall settlement process,” said Mr. Holmes. “Through
   9         our partnership with Ripple, we will also have the opportunity to further
 10          enhance our operations and streamline our global liquidity
             management. Since our initial partnership announced in January 2018,
 11          we have gotten to know Ripple and are looking forward to further
 12          leveraging the strengths of both of our businesses.”
 13
 14          18.    Also on June 17, 2019, MoneyGram filed with the SEC a Form 8-K.
 15    The Form 8-K attached a Securities Purchase Agreement by which Ripple agreed
 16    to invest up to $50 million in MoneyGram stock as part of the strategic agreement
 17    between the two companies.
 18          19.    On this news, the price of MoneyGram stock jumped from a closing
 19    price of $1.45 on June 17, 2020, to open at $3.66 on June 18, 2020, an increase of
 20    over 150%.
 21          20.    On August 2, 2019, MoneyGram filed its quarterly report on Form 10-
 22    Q with the SEC for the quarter ended June 30, 2019 (the “2Q19 10-Q”). Attached

 23    to the 2Q19 10-Q were certifications pursuant to the Sarbanes-Oxley Act of 2000

 24
       (SOX) signed by Defendants Holmes and Angelilli attesting to the accuracy of the
       financial statements and the disclosure of all fraud.
 25
             21.    The 2Q19 10-Q stated:
 26
 27
 28
  29                                     4
  30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 6 of 19 Page ID #:6




   1
             Additionally, on June 17, 2019, we announced a commercial agreement
             with Ripple. The commercial agreement allows MoneyGram to utilize
   2         Ripple’s xRapid blockchain product, as well as XRP, Ripple’s
   3         cryptocurrency, to facilitate cross-border settlement. The Company
             expects that this will reduce working capital needs and have the
   4         potential to generate additional earnings and cash flow.
   5
   6         22.    On November 6, 2019, MoneyGram filed its quarterly report on Form
   7   10-Q with the SEC for the quarter ended September 30, 2019 (the “3Q19 10-Q”).
   8   Attached to the 3Q19 10-Q were certifications pursuant to SOX signed by
   9   Defendants Holmes and Angelilli attesting to the accuracy of the financial

 10    statements and the disclosure of all fraud.

 11          23.    The 3Q19 10-Q stated further:

 12
             On June 17, 2019, we announced a commercial agreement with Ripple.
 13          The commercial agreement allows MoneyGram to utilize Ripple’s On
 14          Demand Liquidity blockchain product (formerly known as xRapid), as
             well as XRP, Ripple’s cryptocurrency, to facilitate cross-border foreign
 15
             currency exchange settlement. The Company is compensated by Ripple
 16          for developing and bringing liquidity to foreign exchange markets,
             facilitated by Ripple’s blockchain, and providing a reliable level of
 17
             foreign exchange trading activity. The Company expects that this
 18          partnership, at scale, will reduce our working capital needs and generate
 19          additional earnings and cash flows.

 20
             24.    On February 28, 2020, MoneyGram filed its annual report on Form 10-
 21
       K for the year ended December 31, 2019 (the “2019 Annual Report”), which was
 22
       signed by Defendants Holmes and Angelilli. Attached to the 2019 Annual Report
 23
       were certifications pursuant to SOX signed by Defendants Holmes and Angelilli
 24
       attesting to the accuracy of financial reporting, the disclosure of any material
 25
       changes to the Company’s internal control over financial reporting and the
 26
       disclosure of all fraud.
 27
 28
  29                                      5
  30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 7 of 19 Page ID #:7




   1         25.    The 2019 Annual Report stated the following about Ripple, identifying
   2   the strong contribution that market development fees received from Ripple made to
   3   MoneyGram’s financial results:
   4
             Market Development Fees — Market development fees are fees paid
   5         by Ripple Labs Inc. (“Ripple”) to the Company for developing and
   6         bringing liquidity to foreign exchange markets, facilitated by Ripple’s
             On Demand Liquidity (“ODL”) platform, and providing a reliable
   7         level of foreign exchange trading activity. The liquidity services
   8         provided by the Company are not considered distinct under ASC Topic
             606, “Revenue from Contracts with Customers,” and consequently
   9         MoneyGram will recognize fees received for market development
 10          services as vendor consideration in accordance with ASC Topic 705,
             “Cost of Sales and Services.” The fees will be presented as a contra
 11
             expense to offset costs incurred to Ripple and are recorded as incurred
 12          in “Transaction and operations support” in the Consolidated Statements
 13          of Operations. Per the terms of the commercial agreement, the
             Company does not pay fees to Ripple for its usage of the ODL platform
 14          and there are no claw back or refund provisions.
 15
             For the year ended December 31, 2019, market development fees
 16          were $11.3 million. Additionally, as of December 31, 2019, the
 17          Company had a receivable from Ripple for market development fees
             of $0.9 million.
 18
 19          (Emphasis added).
 20
             26.    On May 1, 2020, MoneyGram filed its quarterly report on Form 10-Q
 21
       with the SEC for the quarter ended March 31, 2020 (the “1Q20 10-Q”). Attached
 22
       to the 1Q20 10-Q were certifications pursuant to SOX signed by Defendants
 23
       Holmes and Angelilli attesting to the accuracy of the financial statements and the
 24
       disclosure of all fraud.
 25
             27.    The 1Q20 10-Q stated:
 26
 27
             For the three months ended March 31, 2020, the Company received a
 28          net benefit of $12.1 million composed of $16.6 million of Ripple
  29                                      6
  30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 8 of 19 Page ID #:8




   1
             market development fees, which were partially offset by related
             transaction and trading expenses of $4.5 million, both of which were
   2         included in “Transaction and operations support” line on the
   3         Condensed Consolidated Statements of Operations.
   4
             28.       On July 31, 2020, MoneyGram filed its quarterly report on Form 10-Q
   5
       with the SEC for the quarter ended June 30, 2020 (the “2Q20 10-Q”). Attached to
   6
       the 2Q20 10-Q were certifications pursuant to SOX signed by Defendants Holmes
   7
       and Angelilli attesting to the accuracy of the financial statements and the disclosure
   8
       of all fraud.
   9
             29.       The 2Q20 10-Q stated:
 10
 11          For the three months ended June 30, 2020, the Company received a net
 12          benefit of $8.8 million composed of $15.1 million of Ripple market
             development fees, which were partially offset by related transaction and
 13          trading expenses of $6.3 million, both of which were included in the
 14          “Transaction and operations support” line on the Condensed
             Consolidated Statements of Operations. For the six months ended June
 15
             30, 2020, the Company received a net benefit of $20.9 million
 16          composed of $31.7 million of Ripple market development fees, which
             were partially offset by related transaction and trading expenses of
 17
             $10.8 million.
 18
 19          30.       On October 30, 2020, MoneyGram filed its quarterly report on Form
 20    10-Q with the SEC for the quarter ended September 30, 2020 (the “3Q20 10-Q”).
 21    Attached to the 3Q20 10-Q were certifications pursuant to SOX signed by
 22    Defendants Holmes and Angelilli attesting to the accuracy of the financial
 23    statements and the disclosure of all fraud.
 24          31.       The 3Q20 10-Q stated:
 25
             For the three months ended September 30, 2020, the Company received
 26          a net benefit of $8.9 million composed of $9.3 million of Ripple market
 27          development fees, which were partially offset by related transaction and
             trading expenses of $0.4 million, both of which were included in the
 28
  29                                        7
  30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 9 of 19 Page ID #:9




   1
             “Transaction and operations support” line on the Condensed
             Consolidated Statements of Operations. For the nine months ended
   2         September 30, 2020, the Company received a net benefit of $29.8
   3         million composed of $41.0 million of Ripple market development fees,
             which were partially offset by related transaction and trading expenses
   4         of $11.2 million.
   5
   6         32.    The statements referenced in ¶¶16-31 above were materially false
   7   and/or misleading because they misrepresented and failed to disclose the following
   8   adverse facts pertaining to the Company’s business, operational and financial
   9   results, which were known to Defendants or recklessly disregarded by them.
 10    Specifically, Defendants made false and/or misleading statements and/or failed to
 11    disclose that: (1) XRP, the cryptocurrency that MoneyGram was utilizing as part of
 12    its Ripple partnership, was viewed as an unregistered and therefore unlawful
 13    security by the SEC; (2) in the event that the SEC decided to enforce the securities
 14    laws against Ripple, MoneyGram would be likely to lose the lucrative stream of
 15    market development fees that was critical to its financial results throughout the
 16    Class Period; and (3) as a result, Defendants’ public statements were materially
 17    false and/or misleading at all relevant times.
 18                                THE TRUTH EMERGES
 19          38.    On December 22, 2020, the SEC filed a lawsuit against Ripple,
 20    alleging that Ripple’s cryptocurrency XRP is an unregistered security in violation
 21    of the securities laws.
 22          39.    The SEC alleges a brazen scheme in which Ripple received legal
 23    advice as early as 2012 that XRP could be considered an investment contract and
 24    therefore a security that needs to be registered under the securities laws.
 25    Nevertheless, Ripple decided to ignore this advice and assume the risk of initiating
 26    a large-scale distribution of XRP without registration.
 27          40.    Relying on Ripple’s own statements, the SEC points out that Ripple’s
 28    stated business plan has been to sell XRP to as many speculative investors as
  29                                      8
  30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 10 of 19 Page ID #:10




    1   possible, and any non-speculative or non-investment use of the cryptocurrency
    2   represents a very small and inconsequential piece of the enterprise.
    3         41.   In fact, the SEC alleges specifically that the major non-investment use
    4   of the XRP cryptocurrency—transferring money on Ripple’s ODL platform—is not
    5   market-driven, but subsidized by Ripple itself.
    6         42.   In order to convince anyone to use ODL to transfer money, the SEC
    7   alleges, Ripple had to make a $50 million equity investment and pay significant
    8   financial compensation to an entity that the SEC’s Complaint refers to only as the
    9   “Money Transmitter.” Of course, the “Money Transmitter” is MoneyGram.
   10         43.   In addition, the SEC’s Complaint describes how MoneyGram itself
   11   took part in the sale of unregistered XRP securities on the open market:
   12
              341. Specifically, from 2019 through June 2020, Ripple paid the Money
   13         Transmitter 200 million XRP, which the Money Transmitter
   14         immediately monetized by selling XRP into the public market, typically
              on the very days it received XRP from Ripple. The Money Transmitter
   15         publicly disclosed earning over $52 million in fees and incentives from
   16         Ripple through September 2020.
   17         342. The Money Transmitter became yet another conduit for Ripple’s
   18         unregistered XRP sales into the market, with Ripple receiving the added
              benefit that it could tout its inorganic XRP “use” and trading volume
   19
              for XRP. The Money Transmitter has served that principal purpose for
   20         Ripple in exchange for significant financial compensation.
   21
   22
              44.   On December 23, 2020, MoneyGram issued a press release entitled:

   23
        “MoneyGram Statement on the SEC Action Against Ripple.” The press release

   24
        stated:

   25         The Company has not currently been notified or been made aware of
   26         any negative impact to its commercial agreement with Ripple but will
              continue to monitor for any potential impact as developments in the
   27         lawsuit evolve. MoneyGram has had a commercial agreement with
   28         Ripple since June 2019; this agreement represents the use of Ripple’s
   29                                     9
   30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
   31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 11 of 19 Page ID #:11




    1
              foreign exchange (FX) blockchain trading platform (ODL) for the
              purchase or sale of four currencies. MoneyGram has continued to
    2         utilize its other traditional FX trading counterparties throughout the
    3         term of the agreement with Ripple, and is not dependent on the Ripple
              platform to accomplish its FX trading needs.
    4
    5         As a reminder, MoneyGram does not utilize the ODL platform or
              RippleNet for direct transfers of consumer funds – digital or otherwise.
    6         Furthermore, MoneyGram is not a party to the SEC action.
    7
    8         45.    On February 22, 2021, MoneyGram filed its annual report on Form 10-
    9   K for the year ended December 31, 2020 (the “2020 Annual Report”), which was
   10   signed by Defendants Holmes and Angelilli. Attached to the 2020 Annual Report
   11   were certifications pursuant to SOX signed by Defendants Holmes and Angelilli
   12   attesting to the accuracy of financial reporting, the disclosure of any material
   13   changes to the Company’s internal control over financial reporting and the
   14   disclosure of all fraud.
   15         46.    The 2020 Annual Report stated the following about Ripple, in
   16   pertinent part:
   17
              On December 22, 2020, the SEC filed a lawsuit against Ripple alleging
   18         that they raised over $1.3 billion through an unregistered, ongoing
   19         digital asset offering in violation of the registration provisions of the
              Securities Act of 1933. Subsequently, substantially all of the U.S.-
   20         based digital asset exchanges removed XRP from their platforms.
   21         MoneyGram ceased transacting with Ripple under the commercial
              agreement in early December 2020 and has not since resumed trading.
   22         It is possible that MoneyGram will not resume transacting with Ripple
   23         under the commercial agreement and will be unable to receive the
              related market development fees in 2021 and beyond. Per the terms of
   24
              the commercial agreement, the Company does not pay fees to Ripple
   25         for its usage of the ODL platform or the related software and there are
              no clawback or refund provisions.
   26
                                                 ...
   27         The “Transaction and operations support” line on the Consolidated
   28         Statements of Operations includes market development fees of
   29                                      10
   30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
   31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 12 of 19 Page ID #:12




    1
              $50.2 million and $11.3 million for the years ended December 31,
              2020 and December 31, 2019, respectively.
    2
    3         (Emphasis added).
    4         47.    Also on February 22, 2021, MoneyGram issued a press release on its
    5   financial results for its fourth quarter and full-year ended December 31, 2020. The
    6   press release stated in pertinent part:
    7
              First Quarter 2021 Outlook
    8
              Assuming the global economic environment were to remain consistent
    9         with the fourth quarter the Company is providing the following outlook:
   10
              For the first quarter of 2021, the Company anticipates reporting total
   11         revenue of approximately $300 million on the strength of its money
   12         transfer business and continued triple-digit cross-border MoneyGram
              Online growth, partially offset by an estimated $8 million reduction in
   13         gross investment revenue.
   14
              In addition, the Company is not planning for any benefit from Ripple
   15
              market development fees in the first quarter. Due to the uncertainty
   16         concerning their ongoing litigation with the SEC, the Company has
              suspended trading on Ripple's platform. In the first quarter of 2020,
   17
              the Company realized a net expense benefit of $12.1 million from
   18         Ripple market development fees.
   19
              Based on the combination of these factors, the Company anticipates
   20         reporting Adjusted EBITDA of approximately $50 million in the first
   21         quarter of 2021.
   22
              (Emphasis added.)
   23
   24         48.    On this news, MoneyGram securities fell 33.2%, from a closing price
   25   on February 19, 2021 of $10.87, to a closing price on February 23, 2020 of $7.26,
   26   damaging investors.
   27
   28
   29                                      11
   30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
   31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 13 of 19 Page ID #:13




    1          49.      As a result of Defendants’ wrongful acts and omissions, and the
    2   precipitous decline in the market value of the Company’s securities, Plaintiff and
    3   other Class members have suffered significant losses and damages.
    4                    PLAINTIFF’S CLASS ACTION ALLEGATIONS
    5          44.      Plaintiff brings this action as a class action pursuant to Federal Rule of
    6   Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other
    7   than Defendants who purchased publicly traded MoneyGram securities on the
    8   NASDAQ during the Class Period, and who were damaged thereby (the “Class”).
    9   Excluded from the Class are Defendants, the officers and directors of MoneyGram
   10   and its subsidiaries, members of the Individual Defendants’ immediate families and
   11   their legal representatives, heirs, successors or assigns and any entity in which
   12   Defendants have or had a controlling interest.
   13          45.      The members of the Class are so numerous that joinder of all members
   14   is impracticable. Throughout the Class Period, MoneyGram securities were actively
   15   traded on the NASDAQ. While the exact number of Class members is unknown to
   16   Plaintiff at this time and can be ascertained only through appropriate discovery,
   17   Plaintiff believes that there are hundreds, if not thousands of members in the
   18   proposed Class.
   19          46.      Plaintiff’s claims are typical of the claims of the members of the Class
   20   as all members of the Class are similarly affected by Defendants’ wrongful conduct
   21   in violation of federal law that is complained of herein.
   22          47.      Plaintiff will fairly and adequately protect the interests of the members
   23   of the Class and has retained counsel competent and experienced in class and
   24   securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
   25   of the Class.
   26          48.      Common questions of law and fact exist as to all members of the Class
   27   and predominate over any questions solely affecting individual members of the
   28   Class. Among the questions of law and fact common to the Class are:
   29                                        12
   30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
   31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 14 of 19 Page ID #:14




    1         a)     whether the Exchange Act was violated by Defendants’ acts as alleged
    2         herein;
    3         b)     whether statements made by Defendants to the investing public during
    4         the Class Period misrepresented material facts about the financial condition
    5         and business of the Company;
    6         c)     whether Defendants’ public statements to the investing public during
    7         the Class Period omitted material facts necessary to make the statements
    8         made, in light of the circumstances under which they were made, not
    9         misleading;
   10         d)     whether the Defendants caused the Company to issue false and
   11         misleading filings during the Class Period;

   12         e)     whether Defendants acted knowingly or recklessly in issuing false

   13
              filings;

   14
              f)     whether the prices of MoneyGram securities during the Class Period

   15
              were artificially inflated because of the Defendants’ conduct complained of
              herein; and
   16
              g)     whether the members of the Class have sustained damages and, if so,
   17
              what is the proper measure of damages.
   18
              49.    A class action is superior to all other available methods for the fair and
   19
        efficient adjudication of this controversy since joinder of all members is
   20
        impracticable. Furthermore, as the damages suffered by individual Class members
   21
        may be relatively small, the expense and burden of individual litigation make it
   22
        impossible for members of the Class to individually redress t he wrongs done to
   23
        them. There will be no difficulty in the management of this action as a class action.
   24
              50.    Plaintiff will rely, in part, upon the presumption of reliance established
   25
        by the fraud-on-the-market doctrine in that:
   26
              a)     MoneyGram shares met the requirements for listing, and were listed
   27
              and actively traded on the NASDAQ, an efficient market;
   28
   29                                        13
   30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
   31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 15 of 19 Page ID #:15




    1         b)     As a public issuer, the Company filed periodic public reports;
    2         c)     MoneyGram regularly communicated with public investors via
    3         established market communication mechanisms, including through the
    4         regular dissemination of press releases via major newswire services and
    5         through other wide-ranging public disclosures, such as communications with
    6         the financial press and other similar reporting services;
    7         d)     MoneyGram’s securities were liquid and traded with moderate to
    8         heavy volume during the Class Period; and
    9         e)     The Company was followed by a number of securities analysts
   10         employed by major brokerage firms who wrote reports that were widely
   11         distributed and publicly available.

   12         51.    Based on the foregoing, the market for MoneyGram securities
   13   promptly digested current information regarding the Company from all publicly
   14   available sources and reflected such information in the prices of the securities, and
   15   Plaintiff and the members of the Class are entitled to a presumption of reliance upon

   16   the integrity of the market.
   17         52.    Alternatively, Plaintiff and the members of the Class are entitled to the
   18   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
   19   of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted
   20   material information in their Class Period statements in violation of a duty to

   21   disclose such information as detailed above.
                                            COUNT I
   22      For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
   23                                Against All Defendants
   24         53.    Plaintiff repeats and realleges each and every allegation contained
   25   above as if fully set forth herein.
   26
   27
   28
   29                                      14
   30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
   31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 16 of 19 Page ID #:16




    1           54.   This Count is asserted against Defendants based upon Section 10(b) of
    2   the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by
    3   the SEC.
    4           55.   During the Class Period, Defendants, individually and in concert,
    5   directly or indirectly, disseminated or approved the false statements specified
    6   above, which they knew or deliberately disregarded were misleading in that they
    7   contained misrepresentations and failed to disclose material facts necessary in order
    8   to make the statements made, in light of the circumstances under which they were
    9   made, not misleading.
   10           56.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that
   11   they:
   12                 •      employed devices, schemes and artifices to defraud;
   13                 •      made untrue statements of material facts or omitted to state
   14                 material facts necessary in order to make the statements made, in light
   15                 of the circumstances under which they were made, not misleading; or
   16                 •      engaged in acts, practices and a course of business that operated
   17                 as a fraud or deceit upon plaintiff and others similarly situated in
   18                 connection with their purchases of MoneyGram securities during the
   19                 Class Period.
   20
                57.   Defendants acted with scienter in that they knew that the public
   21
        documents and statements issued or disseminated in the name of the Company were
   22
        materially false and misleading; knew that such statements or documents would be
   23
        issued or disseminated to the investing public; and knowingly and substantially
   24
        participated, or acquiesced in the issuance or dissemination of such statements or
   25
        documents as primary violations of the securities laws. These Defendants by virtue
   26
        of their receipt of information reflecting the true facts of the Company, their control
   27
        over, and/or receipt and/or modification of MoneyGram’s allegedly materially
   28
   29                                         15
   30                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                 THE FEDERAL SECURITIES LAWS
   31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 17 of 19 Page ID #:17




    1   misleading statements, and/or their associations with the Company which made
    2   them privy to confidential proprietary information concerning t he Company,
    3   participated in the fraudulent scheme alleged herein.
    4          58.     Individual Defendants, who are or were the senior officers and/or
    5   directors of the Company, had actual knowledge of the material omissions and/or
    6   the falsity of the material statements set forth above, and intended to deceive
    7   Plaintiff and the other members of the Class, or, in the alternative, acted with
    8   reckless disregard for the truth when they failed to ascertain and disclose the true
    9   facts in the statements made by them or other MoneyGram personnel to members
   10   of the investing public, including Plaintiff and the Class.
   11          59.    As a result of the foregoing, the market price of MoneyGram securities
   12   was artificially inflated during the Class Period. In ignorance of the falsity of
   13   Defendants’ statements, Plaintiff and the other members of the Class relied on the
   14   statements described above and/or the integrity of the market price of MoneyGram
   15   securities during the Class Period in purchasing MoneyGram securities at prices
   16   that were artificially inflated as a result of Defendants’ false and misleading
   17   statements.
   18          60.    Had Plaintiff and the other members of the Class been aware that the
   19   market price of MoneyGram’s securities had been artificially and falsely inflated
   20   by Defendants’ misleading statements and by the material adverse information
   21   which Defendants did not disclose, they would not have purchased MoneyGram’s
   22   securities at the artificially inflated prices that they did, or at all.
   23          61.     As a result of the wrongful conduct alleged herein, Plaintiff and other
   24   members of the Class have suffered damages in an amount to be established at trial.
   25          62.    By reason of the foregoing, Defendants have violated Section 10(b) of
   26   the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiff
   27   and the other members of the Class for substantial damages which they suffered in
   28   connection with their purchase of MoneyGram’s securities during the Class Period.
   29                                       16
   30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
   31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 18 of 19 Page ID #:18




    1
                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
    2                          Against the Individual Defendants
    3
              63.    Plaintiff repeats and realleges each and every allegation contained in
    4
        the foregoing paragraphs as if fully set forth herein.
    5
              64.    During the Class Period, the Individual Defendants p articipated in the
    6
        operation and management of the Company, and conducted and participated,
    7
        directly and indirectly, in the conduct of MoneyGram’s business affairs. Because
    8
        of their senior positions, they knew the adverse non-public information about the
    9
        Company’s false financial statements.
   10
              65.    As officers of a publicly owned company, the Individual Defendants
   11
        had a duty to disseminate accurate and truthful information with respect to
   12
        MoneyGram’s financial condition and results of operations, and to correct promptly
   13
        any public statements issued by the Company which had become materially false
   14
        or misleading.
   15
              66.     Because of their positions of control and authority as senior officers,
   16
        the Individual Defendants were able to, and did, control the contents of the various
   17
        reports, press releases and public filings which MoneyGram disseminated in the
   18
        marketplace during the Class Period concerning the Company’s results of
   19
        operations. Throughout the Class Period, the Individual Defendants exercised their
   20
        power and authority to cause the Company to engage in the wrongful acts
   21
        complained of herein. The Individual Defendants, therefore, were “controlling
   22
        persons” of the Company within the meaning of Section 20(a) of the Exchange Act.
   23
        In this capacity, they participated in the unlawful conduct alleged which artificially
   24
        inflated the market price of MoneyGram securities.
   25
              67.    By reason of the above conduct, the Individual Defendants are liable
   26
        pursuant to Section 20(a) of the Exchange Act for the violations committed by the
   27
        Company.
   28
   29                                      17
   30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
   31
Case 2:21-cv-01887-RSWL-PD Document 1 Filed 03/01/21 Page 19 of 19 Page ID #:19




    1                                PRAYER FOR RELIEF
    2         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
    3   judgment and relief as follows:
    4         (a)    declaring this action to be a proper class action, designating Plaintiff
    5   as Lead Plaintiff and certifying Plaintiff as a class representative under Rule 23 of
    6   the Federal Rules of Civil Procedure and designating Plaintiff’s counsel as Lead
    7   Counsel;
    8         (b)    awarding damages in favor of Plaintiff and the other Class members
    9   against all Defendants, jointly and severally, together with interest thereon;
   10         (c)    awarding Plaintiff and the Class reasonable costs and expenses
   11   incurred in this action, including counsel fees and expert fees; and
   12         (d)    awarding Plaintiff and other members of the Class such other and
   13   further relief as the Court may deem just and proper.
   14                             JURY TRIAL DEMANDED
   15         Plaintiff hereby demands a trial by jury.
   16
   17   Dated: March 1, 2021
                                               THE ROSEN LAW FIRM, P.A.
   18                                          /s/Laurence M. Rosen
                                               Laurence M. Rosen (SBN 219683)
   19
                                               355 South Grand Avenue, Suite 2450
   20                                          Los Angeles, CA 90071
   21
                                               Telephone: (213) 785-2610
                                               Facsimile: (213) 226-4684
   22                                          Email: lrosen@rosenlegal.com
   23
                                               Counsel for Plaintiff
   24
   25
   26
   27
   28
   29                                     18
   30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
   31
